Exhibit 10.63

LOGO [g22601g25p18.jpg]

August 25, 2009

Gordon Brooks

[address]

Dear Gordon:

I am pleased to extend to you an offer to join Blue Coat Systems, Inc. (the
“Company”) as Senior Vice President and Chief Financial Officer, reporting to
Brian NeSmith, President and Chief Executive Officer. While we anticipate that
you will commence employment with the Company on September 1, 2009, this will
confirm that your services as Chief Financial Officer will not commence until
immediately after the Company files its quarterly report on Form 10-Q for its
first fiscal quarter, ended July 31, 2009.

We have structured a compensation package for you that consists of the following
components:

 

  •  

An annual base salary of $330,000 paid according to standard company payroll
policies.

 

  •  

Eligibility to participate in the Company’s quarterly Profit Sharing Bonus Plan
at the Tier One Level. We anticipate that in Fiscal 2010 the Tier One Level will
pay 50 percent of an individual’s target base pay when the Company meets its
quarterly profitability goals. This plan may be amended, terminated or replaced
from time to time, with or without notice, by the Company’s Compensation
Committee.

 

  •  

An option to purchase 100,000 shares of the Company’s Common Stock. The exercise
price per share will be equal to the fair market value per share on the date the
option is granted, which will be the third Thursday of the month after you
commence employment. You will vest in 25% of the option shares after 12 months
of service, and the balance will vest in monthly installments over the next 36
months of service, as described in the applicable stock option agreement. This
award has been approved by the Company’s Compensation Committee and is subject
to your commencement of employment and execution of the appropriate stock option
agreement. This award will not be made under the Company’s 2007 Stock Incentive
Plan and, instead, will be subject to applicable NASDAQ rules on inducement
awards.

 

  •  

An award of 33,350 restricted stock units (“RSUs”). You will vest 25% of the
RSUs on December 15, 2010, and the balance will vest in yearly installments on
the anniversary of such Quarterly Vesting Date over the next 3 years of service,
as described in the applicable restricted stock unit agreement. This award has
been approved by the Company’s Compensation Committee and is subject to your
commencement of employment, the execution of the appropriate restricted stock
agreement and the Company’s filing of a Registration Statement on Form S-8,
which we anticipate will be made at or about the time the Company files its
quarterly report on Form 10-Q for the second fiscal quarter, ending October 31,
2009. This award will not be made under the Company’s 2007 Stock Incentive Plan
and, instead, will be subject to applicable NASDAQ rules on inducement awards.

LOGO [g22601g26n70.jpg]



--------------------------------------------------------------------------------

LOGO [g22601g25p18.jpg]

 

  •  

Eligibility for all standard benefits according to the Company’s U.S. benefits
plan. This includes automatic enrollment in the Company’s 401(k) Plan, unless
you give our provider, Fidelity Investments, prompt notice of your election not
to participate in that plan. Information on benefits will be supplied to you as
soon as possible.

 

  •  

Eligibility for other benefits offered to the Company’s senior executive
officers, generally, including as available under the Company’s Executive Change
in Control Severance Agreement and Indemnification Agreement, should you elect
to execute those agreements.

Like all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is enclosed. While you
render services to the Company, you will not engage in any other gainful
employment, business or activity without the written consent of the Company.
While you render services to the Company, you also will not assist any person or
organization in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company.

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide verification of your identity and your
legal right to work in the United States. This offer is contingent upon your
ability to provide us with such documentation.

You will be required to complete an application form and a reference and
background check authorization form. Your offer of employment is contingent upon
your execution of the application form and our receipt of satisfactory results
from the reference and background check.

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause. Any contrary representations, which may have
been made to you, are superseded by this offer. This is the full and complete
agreement between you and the Company with respect to its subject matter.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, and its benefits and compensation
plans, may change from time to time, the “at will” nature of your employment may
only be changed in an express written agreement signed by you and the Company’s
President and CEO.

Any dispute between you and the Company with respect to your employment and the
terms and conditions of this offer of employment will be governed by the
Arbitration Provision attached hereto as Exhibit A.

This letter and the enclosed Proprietary Information and Inventions Agreement
supersede any prior understandings or agreements, whether oral or written,
between you and the Company and, when timely accepted by you, will constitute
the agreement between you and the Company with respect to your employment. These
documents may not be amended or modified except by an express written agreement
signed by you and the Company’s President and CEO.

LOGO [g22601g26n70.jpg]



--------------------------------------------------------------------------------

LOGO [g22601g25p18.jpg]

We look forward to your joining Blue Coat and believe that you will find this
organization to be a truly exciting and fulfilling place to work!

This offer will remain open until the end of business on August 21, 2009 and
your signature below acknowledges your acceptance of these terms.

Best Regards,

 

/s/    Terry Dyckman

  

/s/    Gordon Brooks

 

August 25, 2009

Terry Dyckman    Gordon Brooks   Date VP, Human Resources      Blue Coat
Systems, Inc.    My start date will be September 1, 2009  

LOGO [g22601g26n70.jpg]



--------------------------------------------------------------------------------

LOGO [g22601g25p18.jpg]

EXHIBIT A

BLUE COAT SYSTEMS, INC.

EMPLOYMENT ARBITRATION PROVISION

(a) Any dispute arising under my offer letter from the Company or otherwise
relating to my employment with the Company, including the termination of my
employment or any condition of or benefit with respect to my employment
(“Dispute”), shall be finally resolved by arbitration under the administration
of JAMS and in accordance with the then-current JAMS Employment Arbitration
Rules & Procedures (“Rules”) in the jurisdiction in which I am, or was, employed
by the Company. Copies of these rules are available at http://www.jamsadr.com,
and shall be made available to me upon request. Any disputes concerning the
enforcement, scope, or applicability of this Arbitration Provision shall in the
first instance be determined by the arbitrator in accordance with the Federal
Arbitration Act. Should either of us disregard this provision and initiate an
action in any court or administrative agency with respect to a Dispute, the
other party may apply to a court of competent jurisdiction to order the matter
to arbitration. The prevailing party in any such hearing shall be entitled to
recover its reasonable costs and attorneys’ fees incurred in connection
therewith.

(b) Either of us may initiate arbitration to resolve a Dispute by delivering to
the other party through personal delivery, certified or registered mail, a
written demand for arbitration. The demand shall include a concise statement of
the issue(s) to be arbitrated, along with a statement setting forth the relief
requested. Along with the demand for arbitration, if I am the filing party, I
shall submit a check or money order payable to “JAMS” in the amount of the then
prevailing JAMS initial Case Management Fee, as my portion of the administrative
fees of the arbitration. Thereafter, the remaining costs of the arbitration
(such as the arbitrator’s fees, costs of a court reporter, and room rental fees,
if any), but not the cost of any transcript, shall be paid by the Company. Any
remaining fees and costs, including but not limited to attorneys’ fees shall,
subject to any remedy to which the prevailing party may be entitled to under the
law, be borne by each party to the same extent as that party would be
responsible for such fees and costs were the Dispute litigated in court. Any
demand for arbitration by either of us must be filed within the statute or
statutes of limitation that is or are applicable to the claim or claims relating
to the Dispute upon which arbitration is sought or required. Any failure to
request arbitration within this time frame and according to this Arbitration
Provision shall constitute a waiver of all rights to raise any claims in any
forum arising out of the Dispute.

(c) The arbitrator be empowered to award either party any remedy at law or in
equity to which the prevailing party would otherwise have been entitled had the
Dispute been litigated in court, including but not limited to, general, special
and punitive damages, recoverable costs, attorney fees (where provided by
statute or contract) and injunctive relief; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with law. The
arbitrator shall issue a signed written statement regarding the disposition of
each claim of the Dispute and the relief, if any, awarded as to each claim. The
arbitrator will also provide a concise written statement of the reasons for the
award, stating the essential findings and conclusions on which the award was
based.

LOGO [g22601g26n70.jpg]



--------------------------------------------------------------------------------

LOGO [g22601g25p18.jpg]

(d) Notwithstanding the foregoing provisions of this provision, nothing herein
is intended to nor shall preclude (i) me from filing any administrative charge
of discrimination with the United States Equal Employment Opportunity Commission
or equivalent state agency, or (ii) either me or the Company from seeking
temporary or preliminary injunctive relief from a court of applicable
jurisdiction pending final resolution of a Dispute.

(e) Except for the Federal Arbitration Act, the interpretation of any matter in
the Dispute (including matters arising under my offer letter from the Company or
otherwise relating to my employment with the Company, including the termination
of my employment or any condition of or benefit with respect to my employment)
shall be governed by and construed in accordance with the laws of (a) the State
of Texas, if I am employed in Texas; (b) the State of Utah, if I am employed in
Utah; and (c) the State of California, if I am employed in a state other than
Texas or Utah. The application of Texas, Utah or California law to this
Agreement shall not act as a means to add to or increase the statutory or
administrative rights granted to employees in the jurisdiction in which I am, or
was, employed by the Company in the event that I seek enforcement of such
statutory or administrative rights against the Company. In such event, the
arbitrator or presiding official shall apply only the statutory and
administrative laws of the state in the jurisdiction in which I am, or was,
employed by the Company.

LOGO [g22601g26n70.jpg]